DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a material of the depletion layer comprises boron nitride or hexagonal zinc oxide as disclosed in Claims 1 and 11.
In the instant case, Yamada (US 2012/0049180) discloses a compound semiconductor with a normally off HEMT, comprising substrate "SiC" 1; an electron transit layer i-GaN "buffer layer" 2; an interlayer "i-AlGaN" "channel" 3; an electron supply layer "n-AlGaN" "energy barrier layer" 4; a cap layer "n+-GaN" 5, and an Oxygen-polar ZnO layer 6 “reverse polarization layer.
Furthermore, Wang et al. ("Polarity control of ZnO films grown on nitrided -sapphire by molecular-beam epitaxy," Appl. Phys. Lett. 86, 011921, 2005) discloses the polarity control of molecular-beam epitaxy grown ZnO films was controlled on nitrided c-sapphire substrate by modifying the interface between the ZnO buffer layer and the nitrided sapphire. The ZnO film grown on nitrided sapphire was proven to be Zn-polar while the O-polar one was obtained by using gallium predisposition on nitrided sapphire, which was confirmed by coaxial impact collision ion scattering spectroscopy and chemical etching effect. The Zn-polar ZnO film showed higher growth rate, slightly better quality, 
Therefore, the prior art of record either singularly or in combination does not have the teaching, suggestion or motivation for the disclosed invention. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898